
	
		II
		111th CONGRESS
		1st Session
		S. 1665
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2009
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Andean Trade Preference Act to add Paraguay
		  and Uruguay to the list of countries that are eligible to be designated as
		  beneficiary countries and ATPDEA beneficiary countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 ATPDEA Expansion and Extension Act of
			 2009.
		2.Amendment to
			 Andean Trade Preference Act
			(a)Addition of
			 Paraguay and Uruguay to list of eligible countriesSection
			 203(b)(1) of the Andean Trade Preference Act (19 U.S.C. 3202(b)(1)) is amended
			 by inserting after Colombia the following:
				
						Paraguay
						Uruguay
					.
			(b)Certain
			 articles from certain ATPDEA beneficiary countries eligible for preferential
			 treatmentSection 204(b)(3)(B) of the Andean Trade Preference Act
			 (19 U.S.C. 3203(b)(3)(B)) is amended by redesignating clause (viii) as clause
			 (ix) and inserting after clause (vii) the following:
				
					(viii)Certain wool
				textiles
						(I)General
				ruleAny apparel article classifiable under a subheading of the
				Harmonized Tariff Schedule described in subclause (II), if the article is both
				cut and sewn or otherwise assembled in the United States, or one or more ATPDEA
				beneficiary country, or both.
						(II)Subheadings
				describedA subheading described in this subclause means any of
				the following subheadings of the HTS:
							
								
									
										5111.11.706105.90.106203.41.12
										
										 5111.19.606106.90.106203.41.20
										
										 5111.20.906107.29.206204.11.00
										
										 5111.30.906107.99.206204.21.00 
										
										 5111.90.906108.39.106204.31.10
										
										 5112.11.306108.99.206204.31.20
										
										 5112.11.606109.90.156204.41.10
										
										 5112.19.606110.11.006204.41.20
										
										 5112.19.956111.90.056204.51.00
										
										 5112.20.306114.90.056204.61.10
										
										 5112.30.306115.94.006204.61.10
										
										 5112.90.906116.91.006204.61.90
										
										 6101.90.056117.10.106204.61.90
										
										 6102.10.006201.11.006205.90.05
										
										 6103.10.106201.91.106205.90.07
										
										 6103.29.05
						6201.91.206206.20.10
										
										 6103.31.006202.11.006206.20.20
										
										 6103.41.106202.91.106206.20.30
										
										 6103.41.206202.91.206207.99.20
										
										 6104.19.506203.11.606207.99.40
										
										 6104.29.056203.29.106208.99.20
										
										 6104.31.006203.29.156209.90.05 
										
										 6104.41.006203.31.506214.20.00
										
										 6104.51.006203.31.906216.00.80
										
										 6104.61.006203.41.05
										
									
								
							
						(III)Other
				requirementsRules similar to the rules described in clause (vi)
				shall apply to articles eligible for preferential treatment under this
				clause.
						.
			(c)Termination of
			 duty-Free treatmentSection
			 208(a)(1) of such Act (19 U.S.C. 3206(a)(1)) is amended—
				(1)by striking or Peru and
			 inserting , Paraguay, Uruguay, or Peru; and
				(2)by striking
			 December 31, 2009 and inserting December 31,
			 2012.
				
